Order of disposition, Family Court, Bronx County (John Hunt, J.), entered on or about May 5, 1999, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crimes of robbery in the second degree, criminal possession of stolen property in the fifth degree and menacing in the third degree, and placed him on probation for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility were properly resolved by the trier of fact, which saw and heard the witnesses, and there is no basis upon which to disturb its determinations. Concur — Williams, J. P., Tom, Ellerin, Rubin and Saxe, JJ.